Cite as 2014 Ark. 354

                  SUPREME COURT OF ARKANSAS
                                       No.   CR-14-586

                                                 Opinion Delivered   September 4, 2014

MICHAEL GUNDERMAN
                              PETITIONER         PRO SE MOTION FOR BELATED
                                                 APPEAL OF JUDGMENT ENTERED
V.                                               ON REVOCATION OF PROBATION
                                                 [POPE COUNTY CIRCUIT COURT,
STATE OF ARKANSAS                                NO. 57CR-11-490]
                           RESPONDENT
                                                 HONORABLE WILLIAM M.
                                                 PEARSON, JUDGE


                                                 MOTION DISMISSED.


                                      PER CURIAM

       In 2012, petitioner Michael Gunderman was found guilty of sexual assault in the second

degree and placed on probation. On December 10, 2012, a sentencing order was entered

reflecting that probation had been revoked, and petitioner was sentenced to thirty-six months’

imprisonment. No appeal was taken from the judgment, and petitioner, proceeding pro se, now

seeks leave to proceed with a belated appeal of the 2012 sentencing order.

       Belated appeals in criminal cases are governed by Rule 2(e) of the Arkansas Rules of

Appellate Procedure—Criminal (2013). The Rule provides in pertinent part that “no motion

for belated appeal shall be entertained by the Supreme Court unless application has been made

to the Supreme Court within eighteen (18) months of the date of entry of judgment.” Petitioner

first tendered the motion for belated appeal here on June 9, 2014, but he did not tender the
                                      Cite as 2014 Ark. 354

certified partial record necessary to file the motion until July 2, 2014. The eighteen-month

period to file a motion for belated appeal in the instant case elapsed on June 10, 2014.

Accordingly, petitioner did not meet his burden of filing a timely motion under the Rule.

       This court has consistently held that no motion for belated appeal will be considered

unless application is made within the eighteen-month period allowed by the Rule. Runion v. State,

2011 Ark. 131 (per curiam). The tender of a motion without the certified record necessary to

file it does not equate with the filing of the motion. Hayes v. State, 328 Ark. 95, 940 S.W.2d 886

(1997) (per curiam) (The motion for belated appeal was dismissed because the motion was

tendered within eighteen months of the judgment but could not be filed until the certified record

was also tendered, which was outside the eighteen-month period.).

       It is incumbent on a petitioner to file a motion for belated appeal in a timely manner

inasmuch as an untimely motion for belated appeal is subject to dismissal. Gentry v. State, 2010
Ark. 18 (per curiam); Douglas v. State, 2009 Ark. 468 (per curiam); see also Croston v. State, 2012
Ark. 183 (per curiam); Bennett v. State, 362 Ark. 411, 208 S.W.3d 775 (2005). As petitioner failed

to file the motion within the period allowed by Rule 2(e), the motion is dismissed.

        Motion dismissed.

       Michael Gunderman, pro se petitioner.

       No response.




                                                2